Citation Nr: 0316871	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  96-15 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a spine disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision in which 
the RO denied the veteran's claim for service connection for 
a spine disability on the basis that new and material 
evidence had not been received to reopen that claim.  The 
veteran filed a notice of disagreement in February 1996 and a 
statement of the case (SOC) was issued in March 1996.  The 
veteran submitted a substantive appeal in March 1996, with a 
Board hearing request.

In May 1996, the veteran testified during a hearing before RO 
personnel; the transcript of that hearing is of record.  

In March 1998, the Board entered a decision determining that 
no new and material evidence had been presented to reopen the 
claim.  The veteran appealed that decision to the United 
States Court of Veterans Appeals (the United States Court of 
Appeals for Veterans Claims since March 1, 1999) (Court).  In 
October 1998, the Office of the VA General Counsel filed a 
motion for to vacate the prior Board decision and remand 
(Secretary's motion).  In the Secretary's motion, which was 
not opposed by the veteran, counsel noted that, during the 
pendency of the veteran's appeal, the Federal Circuit 
overturned the test for new and material evidence formulated 
by the Court in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), and held that the 38 C.F.R. § 3.156(a) was 
controlling.  Hodge v. West, 55 F.3d 1356 (Fed. Cir. 1998).  
The motion requested that the Court vacate the Board's March 
1998 decision, and remand the matter on appeal for 
readjudication of the claim consistent with the Federal 
Circuit's decision in Hodge.  By order dated in December 
1998, the Court granted the Secretary's unopposed motion, 
vacated the Board's March 1998 decision, and remanded the 
case to the Board.

The Board, in turn, remanded the case to the RO for 
readjudication pursuant to Hodge, and to provide the veteran 
with a Board hearing at the RO, as previously requested by 
the veteran.  Per the Board's instruction, the RO 
readjudicated the claim under 38 C.F.R. § 3.156.  The RO 
continued the denial of the claim (see August 2002 
supplemental SOC (SSOC)) and the case was subsequently 
returned to the Board.  In December 2002, the Board 
determined that there was good cause shown for the veteran's 
failure to appear for the scheduled Board hearing, and 
remanded the case in January 2003 for the provision of such 
hearing.  

In March 2003, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; the 
transcript of that hearing is of record. 


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  In a December 1993 rating decision, the RO reopened the 
veteran's claim for service connection of a spine disability, 
and denied the veteran's claim on the merits.  Although 
notified of the denial and of his appellate rights that same 
month, the veteran did not appeal.

3.  Evidence received since the December 1993 rating decision 
includes evidence that is not cumulative or duplicative and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a spine disability.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision denying the veteran's 
claim for service connection for a spine disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2002).

2.  New and material evidence to reopen the veteran's claim 
for service connection for a spine disability has been 
submitted and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, and in view of 
the Board's favorable disposition on the petition to reopen, 
the Board  finds that the passage of the VCAA and 
implementing regulations does not prevent the Board from 
rendering a decision on the claim on appeal at this time, and 
that all notification and development action needed to render 
a fair decision on the claim has been accomplished. 

Analysis

The veteran and his representative seek to reopen the 
veteran's claim for service connection for a spine 
disability.  

Historically, in October 1969, the RO denied service 
connection for a spine condition.  The RO explained in a 
November 1969 letter that, although there was evidence of 
treatment of a spine condition in service, there was no 
residual disability shown on separation examination.  The RO 
denied the veteran's claim again in March 1983, on the 
similar basis that there was no current medical evidence of a 
spinal condition or evidence that any spinal condition 
existed continuously from the time of his separation.  In 
August 1989, the RO denied service connection for a spinal 
condition, citing that an intercurrent injury brought about 
current back disability.  The veteran was notified of this 
denial, and of his appellate rights; however, he did not 
appeal that determination.  In a December 1993 letter, the RO 
notified that the veteran that new and material evidence had 
not been submitted to reopen his claim.  A VA Form 4107, 
Notice of Procedural and Appellate Rights, was enclosed.  
Following the veteran's inquiry as to the status of his claim 
in August 1994, the RO provided an additional copy of the 
December 1993 letter and notification of the veteran's appeal 
rights.  This appeal arises from a March 1995 RO decision 
that declined to reopen the previously denied claim.  Hence, 
the laws and regulations governing finality and reopening of 
previously disallowed claim are pertinent to the appeal.  

Because the veteran did not appeal the December 1993 RO 
decision (the most recent denial prior to the claim on 
appeal), that decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  However, pertinent law and regulation 
provides that if new and material evidence has been presented 
or secured with respect to a claim which has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  See 38 C.F.R. § 3.156(a).  
However, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Hence, the Board 
will apply the version of section 3.156(a) in effect at the 
time of the petition to reopen and the March 1995 RO denial 
of that petition  (culminating in the current appeal); that 
version appears in the 2001 edition of Title 38 of the Code 
of Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence of record at the time of the December 1993 
rating decision included the veteran's service medical 
records, and post-service medical records to include VA 
medical records from the VA Medical Center in Brockton, 
Massachusetts, dated from June to August 1989.  This evidence 
reflected treatment of a 1967 back injury and post-service 
treatment of back pain status post trauma in 1967 and 1983 
lumbar disc herniation.

The evidence associated with the claims file since the 
December 1993 rating decision includes a January 1995 letter 
from the veteran's private physician, P. McKay, M.D.  In the 
letter, Dr. McKay concluded that the veteran's original 
injury to his lumbar spine occurred during his fall in 
service.  Dr. McKay added that the veteran aggravated the 
original injury to his lumbar spine post-service through 
normal activity and hard work thereafter.  In a January 2002 
letter, J. Anderson, D.C., concluded that, based upon a 
reasonable chiropractic certainty, there was a causal 
relationship between the veteran's current back symptoms and 
his back injury in service.  Furthermore, J. Anderson 
concluded that the veteran's 1967 service injury predisposed 
the veteran to further injury post-service in 1985, resulting 
in lumbar disc herniation.  In addition, administrative 
records obtained from the Social Security Administration 
(SSA) reflected the conclusion that the veteran suffered 
severe lumbosacral disc disease.  

The Board finds that the additional evidence cited above-
specifically, the private physician and chiropractor 
statements-is new, inasmuch as it was not previously 
considered by agency decisionmakers, and is not duplicative 
or cumulative of record.  The Board also finds that this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the service connection 
claim.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for a 
spine disability have been met.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  


ORDER

As new and material evidence has been presented to reopen the 
claim for service connection for a spine disability, to this 
extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim of service 
connection for a spine disability is reopened, the claim must 
be reviewed on a de novo basis.  In order to ensure that the 
veteran's procedural rights are protected insofar as he is 
provided adequate notice and opportunity to present argument 
and evidence on the underlying question of service 
connection, a remand of the case to the RO is indicated.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also finds that additional development is 
warranted.  The VCAA and implementing regulations provide 
that VA examinations should be ordered to address matters 
that require medical knowledge, to include the question of 
nexus, if needed to resolve the issue on appeal.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  
Although the veteran's private physician, Dr. McKay, has 
opined that the veteran's current back disorder originated in 
service and was aggravated post-service, Dr. McKay only 
partly discussed the veteran's extensive post-service medical 
history.  It is unclear whether Dr. McKay considered all 
available post-service medical evidence, as contained in the 
claims file.  Furthermore, although the veteran's private 
chiropractor indicated a thorough review of the medical 
evidence of record, and has suggested that the veteran's 
current symptoms are related to the veteran's 1967 is back 
injury in service, his credentials for making such a medical 
determination are unclear.  

Under these circumstances, the Board finds that, after 
associating with the claims file any outstanding pertinent 
medical evidence, the veteran should undergo examination to 
obtain an opinion as to the relationship, if any, between 
current spine disability and service.  The veteran is herein 
advised that, in keeping with VA's duty to assist, the 
purpose of any examination requested pursuant to this remand 
is to obtain information or evidence that may be dispositive 
of the appeal.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  If the veteran fails to report for any scheduled 
examination, a decision shall be based on the evidence of 
record.  See 38 C.F.R. § 3.655.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's service 
connection claim.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
his representative for the purpose of 
determining whether there are any 
additional arguments to present on the 
veteran's behalf or evidence to submit in 
support of his claim for service 
connection, on the merits.  

2.  If the veteran or his representative 
identifies (and  the veteran provides 
sufficient information, and, if 
necessary, authorization for) additional, 
outstanding pertinent medical evidence, 
the RO should attempt to obtain such 
evidence, following the procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims file. 

3.  After the veteran and/or his 
representative respond (or a reasonable 
time period for such response has 
expired) and any available are associated 
with the claims file, the RO should 
arrange for the veteran to undergo a VA 
orthopedic examination of the spine at 
the appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  

Based on examination, review of the 
record, and the veteran's assertions, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is, as least as likely 
as not, that any currently diagnosed 
spine disability had its origin in 
service, to include as a result of the 
veteran's 1967 back injury.  In providing 
this opinion, the examiner should 
specifically review and discuss evidence 
of post-service back trauma in the 
1980's.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a typewritten report.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran. 

5.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on the 
merits in light of all pertinent evidence 
and legal authority.  

8.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of all additional legal 
authority considered, and full reasons 
and bases for the RO's determinations) 
and afford them the appropriate period of 
time for written or other response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



